Title: From George Washington to William Jackson, 5 February 1783
From: Washington, George
To: Jackson, William


                        
                            Sir,
                            Head Qrs 5 feby 1783
                        
                        Your Lre of the 27th of January is received.
                        In answer to that part of your lre of the 15 January, which respects the appointment of a Brigadier for the
                            State of Connecticut I am to observe that when the Secretary at War was at Verplanks point last fall it was agreed to be
                            the best plan for future Promotions to divide the Continent into districts and when a Vacancy happened for a General
                            Officer the oldest Officer in the district should fill it—all the New England States compose one district—in which
                            Massachusetts has three Brigades Connecticut one & the Troops of New Hampshire & Rhode Island may after
                            their reduction compose another—the four former Brigades have their Brigadiers—and if General Stark is to remain in
                            Service, he will undoubtedly claim the latter, in that case there is no Vacancy; but Should General Stark from ill health,
                            or any of the causes which have kept him so long at home, be unable to continue—his retiring will make a Vacancy for
                            Colonel Swift, who is the Oldest Colonel in the District. Colonel Swift is a very deserving Officer & would do
                            honor to the appointment.
                        As you may not have been able to collect from my letter to General Green so full an account of the
                            disposition of his Troops as you wish I am now to inform you that it is proposed to retain to the Southard for the
                            present—the Virginia Cavalry & lees Legion—One compleat Regiment of Maryland & one of Pensilvania—the
                            remainder of the Infantry northward of the Carolinas are to be sent to their respective States to recruit.
                    